UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 9)* REPUBLIC BANCORP, INC. (Name of Issuer) CLASS A COMMON STOCK, NO PAR VALUE (Title of Class of Securities) 760281 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 760281 204 (1) Names of Reporting Persons Scott Trager I.R.S. Identification Nos. of Above Persons (entities only) (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) [ ] [ ] (3) SEC Use Only (4) CITIZENSHIP OR PLACE OF ORGANIZATION U.S. Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 245,365.3 (1)(2) (6) Shared Voting Power 9,078,437.0 (1)(3)(4) (7) Sole Dispositive Power 245,365.3 (1)(2) (8) Shared Dispositive Power 55,804 (1)(4) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 9,323,802.3 (1)(2)(3)(4) (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] (11) Percent of Class Represented by Amount in Row 9 48.6% (5) (12) Type of Reporting Person (See Instructions) IN (1)Reflects a stock dividend declared on January 19, 2007, of .05 shares of Class A Common Stock per outstanding share of Class A Common Stock and .05 shares of Class B Common Stock per outstanding share of Class B Common Stock, paid to holders of record on March 23, 2007. (2)Includes 29,488 shares of Class B Common Stock held by the reporting person and 1,190 shares of Class B Common Stock held in the Issuer’s 401(k) plan. Class B Common Stock is immediately convertible into Class A Common Stock on a one share for one share basis. Also, includes 12,154 shares of Class A Common Stock that can be acquired under a currently exercisable option.Also includes 3,040.2 shares of Class A Common Stock allocated to the reporting person under the Republic Bancorp, Inc. Employee Stock Ownership Plan (the “ESOP”), and 31,302.1 shares of Class A Common Stock held in the Issuer’s 401(k) plan. Does not include an undetermined number of shares of Class A Common Stock to be allocated to the reporting person under the ESOP as of December 31, 2007, for which the reporting person has not yet received a plan statement. (3)Includes 7,165,051 shares of Class A Common Stock held of record by Teebank Family Limited Partnership (“Teebank”), 939,449 shares of Class B Common Stock held of record by Teebank, 750,067 shares of Class A Common Stock held of record by Jaytee Properties Limited Partnership (“Jaytee”), and 168,066 shares of Class B Common Stock held of record by Jaytee. (4)Includes 51,697 shares of Class A Common Stock and 4,107 shares of Class B Common Stock held by a family trust of which the reporting person is a co-trustee and a beneficiary. (5)Percentage was calculated based on the number of shares of Class A Common Stock outstanding as of December 31, 2007 (18,002,803) plus the securities beneficially owned by the reporting person that are currently exercisable for or convertible into shares of Class A Common Stock (1,154,454). Page 2 of 6 CUSIP No. 760281 204 ITEM 1(a).NAME OF ISSUER: Republic Bancorp, Inc. ITEM 1(b).ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 601 West
